Judgment reversed on the law and new trial granted, with costs to the appellant to abide the event. Memorandum. The evidence in this case was sufficient to warrant a finding that electrical mechanics or electricians employed in the city of Loekport were engaged in a trade or occupation in the locality in which the claimant was employed under the interpretation given to those words in McCaffrey v. State of New York (259 N. Y. 159). We are, of course, not determining that such a finding should be made from the evidence. That is a question for the triers of the fact. All concur. (The judgment awards claimant the difference between wages received and the prevailing wage.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.